Citation Nr: 0405515	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  98-20 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to a rating greater than 20 percent for right 
upper extremity polyradiculopathy, for the period from 
September 11, 1989 through January 26, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel




INTRODUCTION

The veteran served on active duty from January 1975 to April 
1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 determination that denied the 
benefits sought.  A notice of disagreement (NOD) was received 
in June 1998.  A statement of the case (SOC) was issued in 
July 1998.  A substantive appeal was received from the 
veteran in December 1998.  In connection with this appeal, 
the veteran requested a hearing before a Member of the Board 
at the RO (Travel Board hearing).  Thereafter, in a statement 
dated in May 2000, he indicated that he no longer wanted a 
hearing.  

In February 2001, the Board remanded this case to the RO.  At 
that time, the Board determined that in view of the 
procedural history of this case, the issue now on appeal must 
be reframed as it appears on the title page of this decision 
(this finding will be addressed below).  The veteran was 
notified of this decision and neither he nor his 
representative has disputed this determination. 

This matter was temporarily stayed in light of the decision 
in Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  This stay 
has been lifted.  In light of the fact the Board has granted 
the veteran's claim on appeal, there is no reason to further 
delay the adjudication of the veteran's claim. 


FINDINGS OF FACT

1.  In January 1989, the Board denied the veteran's claim of 
an increased rating for polyradiculopathy secondary to a 
cervical spine disability, evaluated at that time as 20 
percent disabling. 

2.  On September 11, 1989, the veteran requested a 40 percent 
evaluation for his right upper extremity polyradiculopathy.  
A November 1990 rating action denied this claim, a NOD was 
received in February 1991, a SOC was issued in May 1991, and 
a timely substantive appeal was received in June 1991.

3.  In December 1995, the veteran representative at that 
time, without the express written consent of the veteran, 
withdrew the claim of entitlement to a rating greater than 20 
percent for right upper extremity polyradiculopathy.

4.  On January 26, 1996, the veteran again requested a 40 
percent evaluation for his right upper extremity 
polyradiculopathy.

5.  A March 1998 Board decision granted a 40 percent 
evaluation for the right upper extremity polyradiculopathy. 

6.  Based on the request to reopen the claim received on 
January 26, 1996, an April 1998 rating decision granted a 40 
percent evaluation for the right upper extremity 
polyradiculopathy, effective January 26, 1996. 

7.  From September 11, 1989 through January 26, 1996, the 
veteran's polyradiculopathy of the right (major) upper 
extremity was manifested by complaints of pain, weakness, 
muscle atrophy, and decreased grip strength of the right 
hand; his incomplete paralysis of the radicular groups was 
productive of moderate disability.


CONCLUSIONS OF LAW

1.  The November 1990 rating decision is not final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204(c), 20.302, 
20.1103 (2003).

2.  The criteria for a rating greater of 40 percent for right 
upper extremity polyradiculopathy, for the period from 
September 11, 1989 through January 26, 1996, have been met.  
38 U.S.C.A. §§ 1155, 5107, 5110, (West 2002); 38 C.F.R. 
§§ 3.400, 4.124a, Diagnostic Code 8513 (in effect from 
September 11, 1989 through January 26, 1996).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as a duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In September 2003, veteran's representative requested that 
the Board remand this case to the RO for additional 
development in light of the VCAA.  However, having considered 
the record in light of the duties imposed by the VCAA and its 
implementing regulations, and in view of the Board's 
favorable disposition of the issue on appeal, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  .  

II.  Analysis

A.  Pendency of the Appeal

An original claim for service connection for multiple 
conditions, including cervical radiculopathy, was received in 
April 1985.  A September 1985 rating decision of the RO 
granted service connection for right upper extremity 
polyradiculopathy secondary to cervical spinal stenosis, 
postoperative, and a 20 percent evaluation was initially 
assigned, effective April 4, 1985, the day following the 
veteran's separation from service.  At this time, the medical 
evidence demonstrated that right upper extremity 
polyradiculopathy was produced by cervical spine pathology, 
for which a diskectomy was performed during service.  

The veteran appealed the assigned rating.  On January 31, 
1989, the Board entered a decision affirming the RO's 
assignment of a 20 percent rating for right upper extremity 
polyradiculopathy.  This decision is final (see 38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100), and is not currently before the 
Board.

Received on September 11, 1989 was a statement relating that 
the veteran sought a 40 percent rating for disability 
involving paralysis of right upper extremity radicular nerve 
groups.  A November 1989 rating decision confirmed and 
continued the 20 percent rating assigned for right upper 
extremity polyradiculopathy.  Thereafter, the veteran timely 
appealed the RO's adverse determination.  A hearing was held 
in January 1992 before an RO hearing officer.  A transcript 
of the hearing is of record.  In February 1994, the Board 
remanded the matter to the RO for additional evidentiary 
development as to all issues then on appeal, including the 
claim for an increased evaluation for right upper extremity 
polyradiculopathy.

A statement from the veteran's former representative, the 
South Carolina Department of Veterans Affairs, dated December 
11, 1995, relates that the veteran, among other things, 
wished to withdraw from appellate consideration the issue of 
entitlement to an increased evaluation for right upper 
extremity polyradiculopathy. The statement is not signed by 
the veteran, and the record does not otherwise contain the 
veteran's express written consent to the withdrawal of the 
appeal.

The veteran provided a statement, received on January 26, 
1996, in which he requested assignment of a 40 percent 
evaluation for paralysis of all right upper extremity 
radicular nerve groups.  He also stated that a claim for 
paralysis of all radicular groups should have been effective 
from April 1985. 

The RO deemed the veteran's statement to be a reopened claim 
for an increased rating for right upper extremity 
polyradiculopathy following the withdrawal of his appeal on 
that issue.  A February 1996 rating decision confirmed and 
continued the 20 percent evaluation assigned for right upper 
extremity polyradiculopathy.  The veteran initiated an appeal 
as to the RO's February 1996 adverse determination by 
submission of a notice of disagreement in March 1996.  He 
perfected his appeal by submission of a formal appeal 
statement in May 1996.

In June 1996, the Board entered a decision on issues other 
than entitlement to an increased rating for right upper 
extremity polyradiculopathy.  In the introduction portion of 
the decision, the Board noted that the veteran had withdrawn 
from appellate consideration the issue of an increased rating 
for right upper extremity polyradiculopathy.

When the Board issued a decision in March 1998 increasing the 
veteran's 20 evaluation for right upper extremity 
polyradiculopathy to 40 percent, it was noted that the appeal 
arose from the RO's February 1996 decision confirming and 
continuing the 20 percent evaluation for right upper 
extremity polyradiculopathy. The RO's decision of April 1998 
implemented the Board's grant, and assigned the 40 percent 
evaluation, effective January 26, 1996.  The RO noted that 
January 26, 1996 was the date of receipt of a claim for an 
increased evaluation.  Thereafter, the veteran submitted a 
request for assignment of a higher rating for right upper 
extremity radiculopathy, effective from April 1985.  This 
appeal ensued as to an issue framed as entitlement to an 
effective date prior to January 26, 1996 for assignment of a 
40 percent evaluation for right upper extremity 
polyradiculopathy.

The Board notes that the December 11, 1995 statement from the 
veteran's former representative does not contain the 
veteran's express written consent to the purported withdrawal 
from appellate consideration of the issue of entitlement to a 
higher rating for right upper extremity radiculopathy.  
Today, under 38 C.F.R. § 20.204(a) (2003), a representative 
may withdraw a claim on behalf of a veteran.  This new 
regulation was implemented in March 2003.  See 68 Fed. Reg. 
13235- 13236 (March 19, 2003).  In December 1995, the 
veteran's representative did not have this authority.  
Accordingly, the former representative's December 11, 1995 
statement did not serve to withdraw from appellate 
consideration the issue of entitlement to a rating greater 
than 20 percent for right upper extremity polyradiculopathy 
under 38 C.F.R. § 20.204.  The statement from the veteran, 
received on January 26, 1996, merely constituted an inquiry 
about the status of his claim for an increased rating for 
right upper extremity polyradiculopathy; however, it did not 
have the effect of reopening a claim for a rating greater 
than 20 percent for right upper extremity polyradiculopathy.

Having reviewed the record, the Board determines that the 
appeal seeking a rating greater than 20 percent for right 
upper extremity polyradiculopathy had been in open status 
from September 11, 1989 until the Board ultimately issued its 
decision on the merits of the appeal in its March 1998 
decision.  The Board finds that the issue of entitlement to a 
rating greater than 20 percent for right upper extremity 
polyradiculopathy should have been decided by the Board when 
it entered its decision of June 1996, as the issue had not 
been withdrawn from appellate consideration.  In view of the 
procedural history of this case, the Board concludes that the 
issue now on appeal must be reframed as it appears on the 
title page of this decision.  The veteran and his 
representative have been notified of this determination and 
have not disputed this finding. 

B.  Entitlement to an Increase

In order to make the decision now before the Board, the Board 
must determine the nature and extent of this disorder from 
September 11, 1989 through January 26, 1996.  As noted above, 
the veteran served on active duty from January 1975 to April 
1985.  A review of his service medical records shows that he 
was treated for cervical radiculopathy to the right upper 
extremity, associated with congenital cervical spine 
stenosis.  A November 1983 hospital discharge summary shows 
that a computerized tomography (CT) study of the cervical 
spine was markedly abnormal, and was consistent with 
congenital cervical spinal stenosis, which the examiner 
stated apparently produced radicular complaints and findings 
with onset following the physical stress of basic training.  
The veteran underwent an anterior discectomy at C5 and C6.  
He was also treated for right brachial plexopathy with right 
upper extremity weakness and atrophy.

In connection with a physical evaluation board (PEB) in 
February 1985, the veteran was determined to be disabled from 
further service due to polyradiculopathy, secondary to 
cervical spine stenosis.  The condition was found to have 
existed prior to military service, but aggravated by such 
service.  The overall disability was said to be the 
equivalent of moderate (40 percent) right (dominant) 
radicular group paralysis.  The PEB determined that of such 
40 percent disability, a degree of 20 percent existed prior 
to service, resulting in a 20 percent net disability for 
retirement purposes.  The veteran was discharged for same, 
with severance pay due to the condition.

In the report of a June 1985 VA compensation examination, the 
examiner indicated a diagnostic impression of status post-
cervical discectomy with residual diffuse right upper 
extremity motor weakness.  The veteran was noted to be right-
hand dominant.

Service connection was established for polyradiculopathy of 
the right upper extremity (secondary to congenital spinal 
stenosis), by way of aggravation, with a 20 percent rating, 
in a September 1985 rating decision.  The RO determined that 
the disability was moderate (40 percent) in degree, deducted 
20 percent for the degree of disability existing prior to 
service, and assigned a net disability evaluation of 20 
percent, following the formula of the PEB.  Later RO and 
Board decisions made no deduction for the degree of 
disability existing prior to service, and confirmed and 
continued the 20 percent rating.

VA medical records dated from February 1988 to February 1992 
reflect treatment for a variety of complaints, including 
weakness and decreased muscle mass of the right upper 
extremity, chronic pain syndrome, and somatization disorder.  
The veteran reported pain in the neck, shoulders, arms, back, 
knees and right ankle.  A September 1989 discharge summary 
shows that the veteran was admitted for organic affective 
disorder and depression secondary to hypertension medication.  
On neurological evaluation, the examiner noted motor strength 
4+ out of 5 over the right triceps, decreased bulk of the 
right triceps and biceps, and the muscular evaluation was 
otherwise full bilaterally.  A sensory examination showed 
patchy decreased pinprick throughout with no definite 
pattern, and a deep tendon reflex examination showed 0 over 4 
in both triceps, 0 over 4 in the right triceps, 2 over 4 in 
the left triceps, and bilateral symmetrically diminished 
reflexes in the lower extremities.

During an August 1990 VA compensation examination, the 
veteran reported constant cervical pain radiating to his 
tailbone, and low back pain. On examination of the upper 
extremities, the examiner noted full strength in all muscle 
groups except for the right deltoid, which demonstrated 4+ 
out of 5 strength. There was slight atrophy of the right 
deltoid.  Ulnar grip strength was slightly diminished on the 
right, but was rated +4 out of 5.  Sensory examination was 
intact to light touch and pinprick in all sensory 
distributions.  Reflexes of the upper extremities 
demonstrated 0 out of 5 biceps reflexes bilaterally, 0 out of 
5 triceps bilaterally, and 0 out of 5 brachial radialis 
reflex bilaterally.  No reflexes could be elicited in the 
upper extremities. The diagnoses were status post C5-C6 
discectomy, residual deltoid weakness and mild atrophy 
secondary to residual radiculopathy, chronic mechanical 
cervical neck pain, and chronic mechanical low back pain 
without evidence of sciatica.

On neurological examination, the examiner noted mild atrophy 
of the right deltoid biceps and brachial radialis.  Deep 
tendon reflexes were essentially absent at the right biceps 
and brachial radialis, and were 1 out of 4 at all other 
stations. Sensory examination showed no deficit to pinprick, 
touch, proprioception, or position.  The diagnostic 
impression was right C6 radiculopathy status post C5-C6 
discectomy, chronic osteoarthritis and spondylosis, and 
chronic pain syndrome secondary to the above conditions.

A VA discharge summary shows that during a hospitalization 
from November 1992 to December 1992 for a major depressive 
episode, the examiner noted that the veteran's right upper 
extremity was decreased in size and strength compared to the 
left.

VA medical records dated from 1992 to 1994 relate primarily 
to treatment for psychiatric disorders and for low back pain.  
A December 1992 electromyography study of the right upper 
extremity showed residuals of old (currently inactive) right 
C5, C6, and C7 and partial C8 radicular involvement.  A nerve 
conduction velocity study was normal.  The examiner noted 
that the veteran had significantly diminished strength in the 
biceps, triceps, and deltoid muscles, and gross hand grasp 
and finger opposition were grade 4- on the right.  There was 
no hypesthesia to pin prick, and there was hyperesthesia 
between the right elbow and shoulder.  A February 1993 VA 
outpatient treatment record shows that the veteran presented 
with complaints of weakness in the right arm with neck pain.  
The examiner noted that pain limited use of the right arm. 
Motor strength was 4/5 in the triceps, 4/5 in the 
interosseus, and all other muscles were 4+/5.  The diagnostic 
impression was radiculopathy at C5-6-7 and at C8 on the right 
that was chronic and not likely to improve.

During an October 1994 VA compensation examination, the 
veteran reported that he had back pain and weakness in his 
legs.  He said his weakness was due to pain, not to an 
impairment of muscular function in the lower extremities. The 
veteran was in a wheelchair but could rise from the chair and 
move to the examining table with use of a crutch and help 
from his spouse.
 
On October 1994 VA examination of the peripheral nerves, the 
examiner noted motor strength of 4+/5 in the biceps, 4/5 in 
the triceps, supination and pronation of 4+/5. Strength was 
full in the left upper extremity.  Handgrip was 4+/5 on the 
right, and 5+/5 on the left.  Reduced bulk was noted in the 
right triceps.  Sensory examination was intact in the right 
upper extremity, deep tendon reflexes were absent. The 
veteran's gait was slightly wide-based.  The diagnostic 
assessment was history of C5/6 interspace with spur C7, 
status post surgery at C5, C6, and C7, history of L4/5, S1 
back surgery secondary to herniated disc, chronic low back 
pain, and chronic cervical neck pain.

In a November 1995 rating decision, the veteran was granted a 
total rating for compensation based on individual 
unemployability.  VA outpatient treatment records dated from 
January 1996 to May 1996 reflect treatment for a variety of 
complaints. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.  
Mild incomplete paralysis of all radicular groups of either 
upper extremity warrants a 20 percent evaluation.  Moderate 
paralysis of the major or dominant arm is rated 40 percent. 
38 C.F.R. § 4.124a, Diagnostic Code 8513.

Based on the record of the veteran's condition from September 
11, 1989 through January 26, 1996, it appears that during 
this time the veteran had persistent pain in the right arm, 
muscle atrophy and weakness in the upper arm, and a slight 
loss of grip strength in his dominant right hand.  As noted 
above, during service, the PEB determined that the veteran's 
right polyradiculopathy was moderately (40 percent) 
disabling, determined that a 20 percent degree of disability 
existed prior to entry into military service, and assigned a 
net disability evaluation of 20 percent for the service-
connected right polyradiculopathy.  In its September 1985 
rating decision, the RO followed the PEB's formula, pursuant 
to 38 C.F.R. § 3.322, in assigning a 20 percent rating to 
reflect only that degree of disability over and above the 
degree of disability existing at the time of entrance into 
active service.  However, a number of subsequent RO and Board 
decisions, including the Board decision of March 1998, set 
the disability rating based on the overall severity of the 
condition, making no deduction for the preservice level of 
disability.

After a longitudinal review of the record, the Board agrees 
with these latter RO and Board decisions, particularly the 
Board decision of March 1989.  That is, it cannot be 
ascertained, with any degree of precision, that the 
preservice condition was compensable in degree prior to entry 
into military service.  Accordingly, the Board will not 
deduct any degree of preservice disability from the current 
rating pursuant to 38 C.F.R. § 3.322.  Giving the veteran all 
reasonable doubt, a 40 percent rating for right 
polyradiculopathy is granted from September 11, 1989 through 
January 26, 1996.

On September 11, 1989, the veteran requested a 40 percent 
evaluation for his right upper extremity polyradiculopathy.  
The veteran reiterated this requested evaluation on other 
occasions.  As this claim has been fully granted, further 
review of this case, to determine if the veteran was entitled 
to an evaluation beyond 40 percent for this disorder from 
September 11, 1989 through January 26, 1996, is not 
warranted. 

The veteran can receive an effective date of an award of an 
increased rating due to his service-connected disability if 
the evidence in the file shows that it was factually 
ascertainable that an increase in disability occurred within 
one year of the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held how the language 
of 38 U.S.C.A. § 5110(b)(2) must be read:

[T]he effective date of an award of increased 
compensation shall be the earliest date as of 
which it is ascertainable that an increase in 
disability has occurred if application is 
received within one year from such date.  
(Emphasis in original)

Harper v. Brown, 10 Vet. App. 125, 126 (1997) (citations 
omitted).  

As a result, if the increase occurred more than one year 
prior to the date the application is received, the effective 
date must be no earlier than the date of receipt of the 
application.

In this case, the date of receipt of the claim was September 
11, 1989.  In January 1989, the Board denied the veteran's 
claim of an increased rating for polyradiculopathy secondary 
to a cervical spine disability, evaluated at that time as 20 
percent disabling.  For reasons noted in the Board's February 
2001 remand, the Board may not go beyond the January 1989 
Board decision in assigning the 40 percent award.  

The Board finds nothing submitted by the veteran after the 
Board's January 1989 decision and before the September 1989 
claim that would provide a basis to find a 40 percent 
evaluation was warranted prior to September 1989.  The Board 
may not use evidence reviewed by the Board in January 1989 as 
a basis to award the veteran a 40 percent evaluation prior to 
September 1989, as the issue of clear and unmistakable error 
within the Board's January 1989 decision has never been 
raised by the veteran or his representative.  

As a final note, the Board points out that it appears that 
the veteran is currently incarcerated.  The RO should take 
such into consideration, as appropriate, in the payment of 
monetary benefits.


ORDER

A 40 percent rating for right polyradiculopathy from 
September 11, 1989 through January 26, 1996 is granted, 
subject to the governing criteria applicable to the payment 
of monetary benefits.


	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



